Citation Nr: 1622515	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  09-39 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested by pelvic obliquity and anterior pelvic tilt, to include as secondary to service-connected disabilities. 
 
2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel









INTRODUCTION

The Veteran served on active duty from January 17, 1973 to August 28, 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

These matters were before the Board in December 2014, when they were remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

In accordance with the December 2014 remand instructions, in March 2015 the Veteran was provided a VA examination addressing his claimed pelvic and cervical spine disabilities.  Addendum opinions regarding the Veteran's disabilities were obtained in December 2015.  However, the opinions are not fully responsive to the December 2014 remand directives.  

With regard to the Veteran's claimed pelvic disability, in the March 2015 opinion the examiner stated that x-rays revealed no problems with the Veteran's pelvis or low back other than a little spondylosis at L5 and S1 and a small curve of the lumbar spine.  The examiner opined that he did not think that the Veteran's feet  and knee problem were related to his back conditions.  The examiner explained   that he did not see evidence of any pelvic tilt or pelvic obliquity and opined that   the small curvature in the Veteran's lumbar spine was insignificant.  Accordingly,  it was less likely than not that the conditions were proximately due to or the result of the Veteran's service-connected condition.  With regard to the Veteran's concavity to the left, the examiner only addressed whether it was related to his service-connected foot and bilateral knee disability.  

In a December 2015 addendum opinion, the examiner stated the Veteran had scoliosis of the lumbar spine with a small concavity to the left.  The examiner noted that this had previously been described as anterior pelvic tilt or pelvic obliquity.  The examiner stated that he did not think the Veteran's scoliosis had been caused or aggravated by his feet or knee problems.  The examiner noted that the Veteran had degenerative disc disease (DDD) of the lumbar spine and opined that condition was not caused by the Veteran's feet or knee problems, but was aggravated by his abnormal gait caused by his foot and knee problems.  While the December 2015 addendum acknowledged   that the Veteran's scoliosis and DDD of the lumbar spine, the examiner did not acknowledge that the Veteran was already service-connected for this condition.         In fact, the examiner rendered a nexus opinion concerning the Veteran's DDD,   which suggests that the examiner did not realize that condition was already service-connected.  Additionally, while the examiner opined that the Veteran's abnormal gait can aggravate his back problems, the examiner did not clarify whether the referenced back problem was the Veteran's scoliosis, his DDD, or both back conditions.  Accordingly, clarification is required.

The evidence obtained during the last remand indicates that there are outstanding VA treatment records.  Specifically, a December 24, 2014 VA treatment record indicates that a non-VA medical record from November 6, 2014 had been scanned into VistA.  However, the referenced record does not appear to have been associated with the virtual claims file.  Additionally, an October 26, 2015 VA treatment record indicated that the Veteran had a follow up VA podiatry appointment scheduled in three months.  That treatment record has not been associated with the record.  As the Veteran asserts that his disabilities on appeal are related to his service-connected foot disability, the Board cannot exclude the possibility that these records are relevant to the pending appeals.  Accordingly, on remand the records must be associated with the electronic claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Appellant to provide the names and addresses of all medical care providers who have treated him for his neck or pelvis/low back symptoms.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Appellant and his representative should be notified of such.

2.  Obtain the non-VA medical record from November 6, 2014 that was scanned into VistA in December 2014, and  all VA treatment records dating since January 2016.  

3.  Send the claims file to a VA physician to obtain opinions addressing whether the Veteran's pelvic obliquity/scoliosis of the lumbar spine is related to any   of the Veteran's service-connected disabilities.  If a new examination is deemed necessary to respond to the question posed, one should be scheduled.  Following review of the claims file, the physician should state:

a.  Whether it is at least as likely as not that the Veteran's variously diagnosed anterior pelvic tilt, pelvic obliquity, and scoliosis of the lumbar spine with a small concavity  to the left was caused by his service-connected: 1) foot disability (i.e. left foot postoperative removal of the proximal portion of the base of the 5th metatarsal and right foot calluses associated with postoperative removal of the proximal portion of the base of the right 5th metatarsal); 2) lumbar spine disability; 3) bilateral lower extremity radiculopathy; and / or 4) right knee disability, to include by any altered gait associated with any of the Veteran's service-connected disabilities?  Please explain why or why not.

b.  If the Veteran's variously diagnosed anterior pelvic tilt, pelvic obliquity, and scoliosis of the lumbar spine with a small concavity to the left was not caused by any of his service-connected disabilities, whether it is at least as likely as not that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by his service-connected: 1) foot disability (i.e. left foot postoperative removal of the proximal portion of the base of the 5th metatarsal and right foot calluses associated with postoperative removal of the proximal portion of the base of the right 5th metatarsal); 2) lumbar spine disability; 3) bilateral lower extremity radiculopathy; and / or 4) right knee disability, to include by any altered gait associated with any of the Veteran's service-connected disabilities?  Please explain why or why not.

In rendering the above requested opinions, the examiner should address the June 26, 1991 indicating that there  was x-ray evidence of scoliosis concave left of the lumbar vertebra, the September 2010 podiatry note indicating that it is more likely than not that the Veteran's back and foot conditions have a profound effect on each other and greatly aggravate each other, and the May 1991 VA treatment record noting that the Veteran's unequal weight bearing could possibly contribute to his low back pain.

c.  If the examiner finds that the Veteran's pelvic disability has been permanently worsened beyond normal progression (aggravated) by any of his service-connected disabilities, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability that is attributed to the Veteran's service-connected disability or disabilities.

If any opinion cannot be rendered without resorting to speculation, the examiner should explain why rendering an opinion is not possible or feasible (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United  States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




